Case 0:19-cv-62518-RS Document 1 Entered on FLSD Docket 10/09/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:

 JEAN-DENIS DEFAITE,

                 Plaintiff,
 v.

 PHOENIX COMPLETE AUTO CARE INC.,
 MIAMI SUNNY, INC. D/B/A SUNNY
 INTERNATIONAL TRAVEL,
 YONG QING LIU,

             Defendants.
 ____________________________________/

                                              COMPLAINT
                                          {Jury Trial Demanded}

         Plaintiff, JEAN-DENIS DEFAITE, brings this action against Defendants, PHOENIX

 COMPLETE AUTO CARE INC., MIAMI SUNNY, INC. D/B/A SUNNY INTERNATIONAL

 TRAVEL, and YONG QING LIU, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C

 § 201 et seq., and alleges as follows:

 1.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.      At all times material hereto, Plaintiff JEAN-DENIS DEFAITE was a resident of the State

 of Florida and an “employee” of Defendants as defined by the FLSA.

 3.      At all times material hereto, Defendant, PHOENIX COMPLETE AUTO CARE INC., was

 a Florida corporation with its principal place of business in South Florida, engaged in commerce

 in the field of car repair, at all times material hereto was the “employer” of Plaintiff as that term is

 defined under statutes referenced herein, engaged along with its employees in interstate commerce,

 and has annual gross sales and/or business volume of $500,000 or more.
Case 0:19-cv-62518-RS Document 1 Entered on FLSD Docket 10/09/2019 Page 2 of 4



 4.       At all times material hereto, Defendant, MIAMI SUNNY, INC. D/B/A SUNNY

 INTERNATIONAL TRAVEL, was a Florida corporation engaged in business in South Florida,

 engaged in commerce in the field of car repair, at all times material hereto was the “employer” of

 Plaintiff as that term is defined under statutes referenced herein, engaged along with its employees

 in interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.

 5.       Defendants, PHOENIX COMPLETE AUTO CARE INC. and MIAMI SUNNY, INC.

 D/B/A SUNNY INTERNATIONAL TRAVEL, were joint employers of Plaintiff, under the Fair

 Labor Standards Act, shared Plaintiff’s services, had Plaintiff acting in the interest of each

 business, and shared common control of Plaintiff.

 6.       Defendant, YONG QING LIU, is a resident of Miami-Dade County, Florida and was, and

 now is, a manager of Defendant, PHOENIX COMPLETE AUTO CARE INC., controlled

 Plaintiff’s duties, hours worked, and compensation, and managed the day-to-day operations of

 PHOENIX COMPLETE AUTO CARE INC.. Accordingly, YONG QING LIU was and is an

 “employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

 7.       Defendant, YONG QING LIU, is a manager of Defendant, MIAMI SUNNY, INC. D/B/A

 SUNNY INTERNATIONAL TRAVEL, controlled Plaintiff’s duties, hours worked, and

 compensation, and managed the day-to-day operations of MIAMI SUNNY, INC. D/B/A SUNNY

 INTERNATIONAL TRAVEL. Accordingly, YONG QING LIU was and is an “employer” of the

 Plaintiff within the meaning of 29 U.S.C. §203(d).

 8.       Two or more of Defendants’ employees handled tools, supplies, and equipment

 manfuactured outside Florida in furthernace of their business including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, vehicle parts, and

 paper.
Case 0:19-cv-62518-RS Document 1 Entered on FLSD Docket 10/09/2019 Page 3 of 4



 9.      Plaintiff JEAN-DENIS DEFAITE worked for Defendants as a mechanic.

 10.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.

 11.     Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 12.     Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

 13.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 14.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 15.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-14 above as if

 set forth herein in full.

 16.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 17.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.
Case 0:19-cv-62518-RS Document 1 Entered on FLSD Docket 10/09/2019 Page 4 of 4



                                    Respectfully submitted,

                                    Koz Law, P.A.
                                    320 S.E. 9th Street
                                    Fort Lauderdale, Florida 33316
                                    Phone: (786) 924-9929
                                    Fax: (786) 358-6071
                                    Email: ekoz@kozlawfirm.com




                                    Elliot Kozolchyk, Esq.
                                    Bar No.: 74791
